FILED
                             NOT FOR PUBLICATION                             MAR 05 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 RAMONA HOLDERMAN,                               No. 07-17292

               Petitioner - Appellant,           D.C. No. CV-06-03016-SMM

   v.
                                                 MEMORANDUM *
 DORA B. SCHRIRO; et al.,

               Respondents - Appellees.



                     Appeal from the United States District Court
                              for the District of Arizona
                   Stephen M. McNamee, District Judge, Presiding

                            Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Arizona state prisoner Ramona Holderman appeals from the district court’s

judgment dismissing her 28 U.S.C. § 2254 habeas petition. We have jurisdiction

pursuant to 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EH/Research
       Holderman contends that her aggravated sentence violates the Sixth

Amendment because the trial court relied on judge-found aggravating factors to

sentence her above the presumptive sentencing range. Because the state trial judge

relied on at least one permissible factor in enhancing Holderman’s sentence, the

Arizona Supreme Court’s decision rejecting this claim was neither contrary to, nor

an unreasonable application of, clearly established federal law. See 28 U.S.C.

§ 2254(d)(1); see also Butler v. Curry, 528 F.3d 624, 643 (9th Cir. 2008).

       Holderman also contends that her due process rights were violated when the

trial judge failed to give her notice that he would consider certain aggravating

factors. The district court did not err in dismissing this claim as unexhausted and

procedurally defaulted. See Beaty v. Stewart, 303 F.3d 975, 987 (9th Cir. 2002).

       AFFIRMED.




EH/Research                               2                                    07-17292